Citation Nr: 0005188	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-06 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1979 to 
March 1982, from January to May 1986, and from January to 
June 1991.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from February to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied the 
above claim.

The January 1996 rating decision also denied service 
connection for gastroesophageal reflux disease.  The 
appellant indicated at his hearing in July 1997 that he 
wished to withdraw this issue from his appeal.  An appeal may 
be withdrawn in writing at any time before the Board renders 
a decision.  See 38 C.F.R. § 20.204 (1999).  The appellant's 
withdrawal of this issue from appeal was reduced to writing 
when the hearing was transcribed.  Cf. Tomlin v. Brown, 5 
Vet. App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement).  
Once he withdrew this issue from his appeal, there remained 
no allegations of errors of fact or law for appellate 
consideration, and this issue is, therefore, not before the 
Board.


FINDING OF FACT

There is no medical evidence of a nexus, or link, between the 
appellant's current bronchial asthma and any disease or 
injury during service, and the claim for service connection 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for bronchial asthma is not 
well grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records, VA 
outpatient records for treatment between 1990 and 1995, the 
reports of VA physical examinations conducted in 1995, and 
the appellant's contentions, including those raised at a 
personal hearing in 1997.  The Board notes that all of the 
appellant's service medical records have not been obtained 
despite repeated requests to appropriate sources.  However, 
it is clear from the appellant's testimony that no additional 
service medical records exist that would be pertinent to this 
particular claim.  The appellant denied having received any 
treatment for the claimed bronchial asthma during service.

It appears that the appellant is still a member of the Army 
Reserves.  The term "service-connected" means that a 
disability was incurred or aggravated in the line of duty 
during active military, naval, or air service.  38 U.S.C.A. 
§ 101(16) (West 1991); 38 C.F.R. § 3.1(k) (1999).  Active 
military, naval, or air service includes (1) active duty; (2) 
any period of active duty for training during which the 
appellant was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of inactive duty training during which the appellant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6(a) (1999).  Therefore, an individual can be 
service-connected for an injury incurred during inactive 
service, but not for a disease.  See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  
The fact that the appellant was diagnosed with bronchial 
asthma in 1994 while still in the Army Reserves does not mean 
that he is entitled to service connection for this condition.

The medical evidence shows a diagnosis of bronchial asthma, 
which has apparently been confirmed by appropriate testing as 
noted in a January 1995 VA progress note.  It is not clear 
from the record whether the appellant experienced any 
respiratory symptomatology during his active military 
service.  In the course of seeking medical treatment, he 
stated that his symptoms began three months after his return 
from the Persian Gulf.  However, he also testified that he 
began experiencing respiratory symptomatology during service, 
although he was unable to seek treatment.  His statements are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

However, there is no medical evidence of a nexus, or link, 
between any inservice disease or injury and the post-service 
bronchial asthma.  The medical evidence does not show 
complaints of respiratory symptomatology until 1994, and the 
appellant testified that he did not seek treatment for these 
complaints prior to that time.  Therefore, his complaints and 
the earliest possible diagnosis of a chronic respiratory 
disorder were approximately three years after his separation 
from service.  At no time has a medical professional 
indicated that the appellant's post-service bronchial asthma 
is in any manner related to his military service, including 
the alleged exposure to environmental hazards, or that it 
began during service.  The Board notes that the appellant has 
not claimed that he has an undiagnosed illness due to his 
service in the Persian Gulf.

The appellant has made statements suggesting that he has had 
respiratory symptomatology since his military service.  He is 
certainly competent to report experiencing such symptoms.  
Even accepting his statements as representative of continuity 
of symptomatology, there is no competent medical opinion of 
record showing that the current chronic respiratory disorder 
is related to any prior symptoms he may have experienced.  
Cf. Savage, 10 Vet. App. at 497.  Nexus is not shown by post-
service continuity of symptoms.  The post-service complaints 
of respiratory symptoms are too remote from each other to 
support a finding that they represent continuity of 
symptomatology.  The only complaints shown in the record are 
in 1994 and 1995. 

The only evidence linking the appellant's current bronchial 
asthma to his military service consists of his current 
statements.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that this claim is 
not well grounded.

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has not alleged that any medical records exist that 
would contain medical opinions associating the claimed 
bronchial asthma with his period of service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for bronchial asthma is plausible, the claim must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There 
is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for bronchial asthma is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

